Title: To Thomas Jefferson from the Commissioners of the Specific Tax in Essex County, [after 16 October 1780]
From: Commissioners of the Specific Tax
To: Jefferson, Thomas



May it please your Excellency
[After 16 October 1780]

Your Letter of the 6th of Septr. requisting a delivery of the Tobacco Notes in our Hands of the Specific Tax, came to hand the 16th. of October. The bearers Name not being specified, in the Letter, we were unable to tell by whom it was sent, or to whom the Notes were to be delivered; fortunate for us, that it did not in its slow conveyance, get into the hands of some of our public plunderers, as the letter was unsealed and the contents known to all, thro’ whose hands it passed. We embrace this favourable opportunity by Mr.to send you the Notes of the Tobacco, in our hands, which after the necesary deductions, of 6 Pt. for crop and 30℔ Tobo. for Cash amounts to 44444 Nett. Tobo., which we hope will be safely delivered to your Excellency. We observe that the commissioners have received 2 notes older than the date mentioned in Your letter; the Law not specifying the date, or age of Tobacco the Commissioners judge from that old Tobacco wou’d answer the intention of the Law.
